                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.319 Page 1 of 34



                                    1 Douglas A. Thompson (SBN 155619)
                                      BRYAN CAVE LEIGHTON PAISNER, LLP
                                    2 120 Broadway, Suite 300
                                      Santa Monica, California 90401
                                    3 Direct: 310/576-2106
                                      Fax: 310/260-4106
                                    4 Douglas.Thompson@bclplaw.com
                                    5 Merrit M. Jones (SBN 209033)
                                      BRYAN CAVE LEIGHTON thPAISNER, LLP
                                    6 Three Embarcadero Center, 7 Floor
                                      San Francisco, California 94111
                                    7 Direct: 415/675-3435
                                      Fax: 415/675-3635
                                    8 Merrit.Jones@bclplaw.com
                                    9 Attorneys for Defendants Ornua Foods
                                      North America, Inc. and Ornua Co-operative Limited
                                   10
                                   11                     UNITED STATES DISTRICT COURT
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                   13
                                   14 Dyami Myers-Taylor, an individual on                        Case No. 3:18-CV-01538-H-MDD
                                      behalf of himself and all others similarly
                                   15 situated and the general public,                            DEFENDANTS’ MEMORANDUM
                                                                                                  OF POINTS & AUTHORITIES IN
                                   16                   Plaintiff,                                SUPPORT OF MOTION TO
                                                                                                  DISMISS FIRST AMENDED
                                   17           v.                                                COMPLAINT
                                   18 Ornua Foods North America, Inc.; Ornua                      [Filed Concurrently With Notice of
                                      Co-operative Limited; and DOES 1                            Motion and Motion to Dismiss;
                                   19 through 25, inclusive,                                      Request for Judicial Notice; [Proposed]
                                                                                                  Order]
                                   20                   Defendants.
                                                                                                  Date:           January 22, 2019
                                   21                                                             Time:           10:30 a.m.
                                                                                                  Location:       Courtroom 15a
                                   22
                                                                                                  Action Filed:       July 6, 2018
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                        USA01\12335624.7\C065376\2394559DEFENDANTS’ MOTION TO DISMISS FAC   Case No. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.320 Page 2 of 34



                                    1                                            TABLE OF CONTENTS
                                    2                                                                                                                      Page
                                    3 I.         INTRODUCTION ............................................................................................. 1
                                    4 II.        THE COMPLAINT’S ALLEGATIONS .......................................................... 2
                                    5            A.   The Challenged Claims, and Factual Background.................................. 2
                                                 B.   Alleged Changes to the Kerrygold Websites .......................................... 4
                                    6
                                                 C.   Plaintiff's Alleged Health Benefits From Grass-Fed Butter ................... 5
                                    7            D.   Advertising of the Butter Products ......................................................... 5
                                    8            E.   Purchase of the Butter Products and Damages ....................................... 5
                                                 F.   The Conclusory Causes of Action Asserted ........................................... 6
                                    9
                                         III.    LEGAL STANDARD ....................................................................................... 6
                                   10
                                         IV.     THE NATIONWIDE CLASS CLAIMS SHOULD BE DISMISSED
                                   11
BRYAN CAVE LEIGHTON PAISNER LLP




                                                 UNDER RULE 12(b)(2) FOR LACK OF PERSONAL
  SANTA MONICA, CA 90401-2386




                                                 JURISDICTION. ............................................................................................... 7
    120 BROADWAY, SUITE 300




                                   12
                                         V.      THE COMPLAINT SHOULD BE DISMISSED UNDER
                                   13            RULE 12(b)(6). ................................................................................................. 9
                                   14            A.   Plaintiff Cannot Plausibly Allege A False Or Misleading
                                                      Statement. ................................................................................................ 9
                                   15                 1.     The Grass-Fed Claims Are Not False or Misleading. ................ 10
                                   16                 2.     The Natural Claims Are Not False or Misleading. ..................... 10
                                                      3.     Plaintiff’s Interpretation Conflicts With Federal Law. .............. 11
                                   17
                                                      4.     Plaintiff’s Interpretation Fails Reasonable Consumer
                                   18                        Test.............................................................................................. 12
                                                      5.     Plaintiff’s Implausible Interpretations and Theories Have
                                   19                        Been Rejected by Several Courts to Consider Them. ................ 14
                                   20            B.   Plaintiff Cannot Satisfy Standing Requirements by Alleging
                                                      Reliance, Causation and Damages With Rule 9(b) Specificity. ........... 17
                                   21
                                         VI.     PLAINTIFF’S INDIVIDUAL CAUSES OF ACTION EACH FAIL. ........... 20
                                   22            A.  Plaintiff’s CLRA and FAL Claims Fail. ............................................... 20
                                   23            B.  Plaintiff’s Claims for Breach of Express Warranty Fail. ...................... 21
                                                 C.  Plaintiff’s Fraud and Negligent Misrepresentation Claims Fail. .......... 21
                                   24
                                                 D.  Plaintiff’s UCL Claim Fails. ................................................................. 23
                                   25            E.  Plaintiff’s Unjust Enrichment Claim Fails............................................ 23
                                   26 VII. PLAINTIFF’S CLAIMS ARE PREEMPTED BY THE NBDS. .................... 24
                                   27 VIII. CONCLUSION ............................................................................................... 25
                                   28

                                         USA01\12335624.7\C065376\2394559DEFENDANTS’ MOTION TO DISMISS FAC      Case No. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.321 Page 3 of 34



                                    1                                         TABLE OF AUTHORITIES
                                    2                                                                                                             Page(s)
                                    3
                                         Cases
                                    4
                                         Anunziato v. eMachines, Inc.,
                                    5      402 F. Supp. 2d 1133 (C.D. Cal. 2005) ................................................................ 20
                                    6
                                      Ashcroft v. Iqbal,
                                    7    556 U.S. 662 (2009) ......................................................................................... 7, 16
                                    8 Bailey v. Kind, LLC,
                                    9    2016 WL 3456981 (C.D. Cal. 2016) .................................................................... 18
                                   10 Bates v. Kashi Company,
                                   11    2012 WL 12847001 (C.D. Cal. 2012) ............................................................ 21, 22
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Becerra v. Dr Pepper/Seven Up, Inc.,
                                         2018 WL 3995832 (C.D. Cal. Aug. 21, 2018) ..................................................... 13
                                   13
                                   14 Bell Atl. Corp. v. Twombly,
                                         550 U.S. 544 (2007) ......................................................................................... 7, 16
                                   15
                                      Boschetto v. Hansing,
                                   16
                                         539 F.3d 1011 (9th Cir. 2008) ................................................................................ 6
                                   17
                                      Bristol-Myers Squibb Co. v. Superior Court,
                                   18    137 S. Ct. 1773 (2017)............................................................................................ 8
                                   19
                                      Brockey v. Moore,
                                   20    107 Cal.App.4th 86 (2003) ................................................................................... 19
                                   21 Carrea v. Dreyer’s Grand Ice Cream, Inc.,
                                   22   475 F. App’x 113 (9th Cir. 2012) ......................................................................... 11
                                   23 Cattie v. Wal-Mart Stores, Inc.,
                                        504 F.Supp.2d 939 (S.D. Cal. 2007) .................................................................... 18
                                   24
                                   25 Chae v. SLM Corp.,
                                        593 F.3d 936 (9th Cir. 2010) ................................................................................ 25
                                   26
                                      Chamberlan v. Ford Motor Co.,
                                   27
                                        369 F. Supp. 2d 1138 (N.D. Cal. 2005)................................................................ 23
                                   28
                                         USA01\12335624.7\C065376\2394559                         ii
                                         DEFENDANTS’ MOTION TO DISMISS FAC                                                    CASE NO. 3:17-CV-0592-WHO
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.322 Page 4 of 34



                                    1 Charnay v. Cobert,
                                    2   145 Cal. App. 4th 170 (2006) ............................................................................... 22

                                    3 Chowning v. Kohl’s Department Stores, Inc.,
                                        733 Fed.Appx. 404 (9th Cir. July 31, 2018)......................................................... 18
                                    4
                                    5 Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv.,
                                        911 F.2d 242 (9th Cir. 1990) ................................................................................ 21
                                    6
                                      Cooper v. Pickett,
                                    7   137 F.3d 616 (9th Cir. 1997) ............................................................................ 7, 22
                                    8
                                      Daimler AG v. Bauman,
                                    9   134 S. Ct. 746 (2014).......................................................................................... 8, 9
                                   10 Dvora v. General Mills, Inc.,
                                   11   2011 WL 1897349 (C.D. Cal. 2011) .................................................................... 18
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Ebner v. Fresh, Inc.,
                                   13   838 F.3d 958 (9th Cir. 2016) ................................................................................ 12

                                   14 Epstein v. Wash. Energy Co.,
                                          83 F.3d 1136 (9th Cir. 1996) .................................................................................. 7
                                   15
                                   16 Freeman v. Time, Inc.,
                                          68 F.3d 285 (9th Cir. 1995) .................................................................................. 23
                                   17
                                      Gallagher v. Chipotle Mexican Grill, Inc.,
                                   18
                                          2016 WL 454083 (N.D. Cal. Feb. 5, 2016) .................................................... 15, 17
                                   19
                                      In re GlenFed, Inc. Sec. Litig.,
                                   20     42 F.3d 1541 (9th Cir. 1994) (en banc) .................................................................. 7
                                   21
                                      Goodyear Dunlop Tires Operations, S.A. v. Brown,
                                   22     564 U.S. 915 (2011) ............................................................................................... 8
                                   23 Ham v. Hain Celestial Group, Inc.,
                                   24   70 F. Supp. 3d 1188 (N.D. Cal. 2014)............................................................ 19, 22
                                   25 Hariston v. S. Beach Beverage,
                                         2012 WL 1893818 (C.D. Cal. May 18, 2012)...................................................... 10
                                   26
                                   27 Hinesley v. Oakshade Town Ctr.,
                                         135 Cal. App. 4th 289 (2005) ............................................................................... 21
                                   28
                                         USA01\12335624.7\C065376\2394559                         iii
                                         DEFENDANTS’ MOTION TO DISMISS FAC                                                     CASE NO. 3:17-CV-0592-WHO
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.323 Page 5 of 34



                                    1 Kane v. Chobani, Inc.,
                                    2   2013 WL 5289253 (N.D. Cal. Sept. 19, 2013)..................................................... 10

                                    3 Kao v. Abbott Laboratories, Inc.,
                                          2017 WL 5257041 (N.D. Cal. 2017) .................................................................... 24
                                    4
                                    5 Kearns v. Ford Motor Co.,
                                          567 F.3d 1120 (9th Cir. 2009) .......................................................................... 7, 18
                                    6
                                      In re: Kind LLC “Healthy and All Natural” Litigation,
                                    7     209 F.Supp.3d 689 (2016) .............................................................................. 17, 19
                                    8
                                      Kwikset Corp. v. Superior Court,
                                    9     51 Cal. 4th 310 (2011) .......................................................................................... 18
                                   10 Lavie v. Procter & Gamble Co.,
                                   11    105 Cal. App. 4th 496 (2003) ......................................................................... 12, 14
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Lazar v. Superior Court,
                                   13    12 Cal. 4th 631 (1996) .......................................................................................... 21

                                   14 Lectrodryer v. SeoulBank,
                                         77 Cal. App. 4th 723 (2000) ................................................................................. 23
                                   15
                                   16 Letizia v. Facebook Inc.,
                                         267 F. Supp. 3d 1235 (N.D. Cal. 2017)................................................................ 18
                                   17
                                      Manchouck v. Mondelez Int’l, Inc.,
                                   18
                                         2013 WL 5400285 (N.D. Cal. 2013) .................................................................... 12
                                   19
                                      Mavrix Photo, Inc. v. Brand Tech., Inc.,
                                   20    647 F.3d 1218 (9th Cir. 2011) ................................................................................ 6
                                   21
                                      McKinnis v. Sunny Delight Beverages Co.,
                                   22    2007 WL 4766525 (C.D. Cal. Sept. 4, 2007) ....................................................... 12
                                   23 Pappas v. Chipotle Mexican Grill, Inc.,
                                   24   No. 16CV612-MMA (JLB) (S.D. Cal. Aug. 31, 2016)............................ 13, 19, 22
                                   25 Pelayo v. Netsle USA, Inc.,
                                         989 F. Supp. 2d 993 (9th Cir. 2013) ............................................................... 10, 12
                                   26
                                   27 Podpeskar v. Dannon Company, Inc.,
                                         2017 WL 6001845 (S.D.N.Y. Dec. 3, 2017) ........................................................ 15
                                   28
                                         USA01\12335624.7\C065376\2394559                         iv
                                         DEFENDANTS’ MOTION TO DISMISS FAC                                                    CASE NO. 3:17-CV-0592-WHO
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.324 Page 6 of 34



                                    1 Reilly v. Chipotle Mexican Grill, Inc.,
                                    2    711 Fed.Appx. 525 (2017).................................................................................... 18

                                    3 Rooney v. Cumberland Packing Corp.,
                                          2012 WL 1512106 (S.D. Cal. 2012)..................................................................... 13
                                    4
                                    5 Schneider v. Chipotle Mexican Grill, Inc.,
                                          2018 WL 4700353 (N.D. Cal. Sept. 29, 2018)..................................................... 16
                                    6
                                      Schwarzenegger v. Fred Martin Motor Co.,
                                    7     374 F.3d 797 (9th Cir. 2004) .................................................................................. 6
                                    8
                                      Stiles v. Trader Joe’s Co.,
                                    9     2017 WL 3084267 (C.D. Cal. 2017) .................................................................... 12
                                   10 Stuart v. Cadbury Adams USA, LLC,
                                   11    458 F. App’x 689 (9th Cir. 2011) ......................................................................... 11
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Thurston v. Bear Naked, Inc.,
                                   13   2012 WL 12845621 (C.D. Cal. 2012) .................................................................. 22

                                   14 In re Tobacco II Cases,
                                          46 Cal.4th 298 (2009) ........................................................................................... 18
                                   15
                                   16 Uyeda v. J.A. Cambece Law Office, P.C.,
                                          2005 WL 1168421 (N.D. Cal.) ............................................................................. 23
                                   17
                                      Vess v. Ciba-Geigy Corp.,
                                   18
                                          317 F.3d 1097 (9th Cir. 2003) .......................................................................... 7, 22
                                   19
                                      Videtto v. Kellogg USA,
                                   20     2009 WL 1439086 (E.D. Cal. May 21, 2009) ...................................................... 13
                                   21
                                      Viggiano v. Hansen Natural Corp.,
                                   22     944 F. Supp. 2d 877 (C.D. Cal. May 13, 2013) ................................................... 10
                                   23 Werbel v. Pepsico, Inc.,
                                   24   2010 WL 2673860 (N.D. Cal. 2010) .................................................................... 13
                                   25 Williams v. Beechnut Nutrition Corp.,
                                         185 Cal. App. 3d 135 (1986) ................................................................................ 21
                                   26
                                   27 Williams v. Gerber Prods. Co.,
                                         552 F.3d 934 (9th Cir. 2008) ................................................................................ 10
                                   28
                                         USA01\12335624.7\C065376\2394559                         v
                                         DEFENDANTS’ MOTION TO DISMISS FAC                                                    CASE NO. 3:17-CV-0592-WHO
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.325 Page 7 of 34



                                    1 Zito v. Steeplechase Films, Inc.,
                                    2    267 F.Supp.2d 1022 (N.D. Cal. 2003).................................................................. 22

                                    3 Statutes
                                    4 7 U.S.C.A. § 1639b .................................................................................................... 11
                                    5 7 U.S.C. § 1639b(b)(2)(A)......................................................................................... 24
                                    6
                                      7 U.S.C. § 1639b(e) ................................................................................................... 24
                                    7
                                      7 U.S.C. § 1639i................................................................................................... 24, 25
                                    8
                                    9 7 U.S.C. § 1639i(b) .............................................................................................. 24, 25
                                   10 15 U.S.C. § 1052(e)(1) .............................................................................................. 14
                                   11 Cal. Bus. & Prof. Code § 17200 ........................................................................ 6, 9, 23
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Cal. Bus. & Prof. Code § 17204 .......................................................................... 17, 23
                                   13
                                      Cal. Bus. & Prof. Code § 17500 .............................................................................. 6, 9
                                   14
                                      Cal. Bus. & Prof. Code § 17535 ................................................................................ 17
                                   15
                                   16 Cal. Civ. Code § 1750.................................................................................................. 6
                                   17 Cal. Civ. Code § 1770.................................................................................................. 9
                                   18 Cal. Civ. Code § 1770(a)(5) ...................................................................................... 20
                                   19
                                      Cal. Civ. Code § 1770(a)(7) ...................................................................................... 20
                                   20
                                      Cal. Civ. Code § 1770(a)(9) ...................................................................................... 20
                                   21
                                      Cal. Civ. Code § 1770(a)(16) .................................................................................... 20
                                   22
                                   23 Cal. Civ. Code § 1780................................................................................................ 17
                                   24 Cal. Civ. Code § 3333................................................................................................ 22
                                   25 Cal. Com. Code § 2313(a) ......................................................................................... 21
                                   26
                                      Rules
                                   27
                                      Fed. R. Civ. Proc. 8...................................................................................................... 6
                                   28
                                         USA01\12335624.7\C065376\2394559                           vi
                                         DEFENDANTS’ MOTION TO DISMISS FAC                                                       CASE NO. 3:17-CV-0592-WHO
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.326 Page 8 of 34



                                    1 Fed. R. Civ. Proc. 9(b) ........................................................................................ passim
                                    2 Fed. R. Civ. Proc. 12(b)(2) ...................................................................................... 6, 7
                                    3
                                      Fed. R. Civ. Proc. 12(b)(6) ...................................................................................... 6, 9
                                    4
                                      Fed. R. Civ. Proc. 56.................................................................................................... 4
                                    5
                                    6
                                    7
                                    8
                                    9
                                   10
                                   11
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12
                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                        USA01\12335624.7\C065376\2394559                           vii
                                        DEFENDANTS’ MOTION TO DISMISS FAC                                                       CASE NO. 3:17-CV-0592-WHO
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.327 Page 9 of 34



                                    1 I.       INTRODUCTION
                                    2          Dyami-Myers-Taylor (“Plaintiff”) filed this action alleging that he bought
                                    3 butter labeled as “Natural” and made from “Milk From Grass-Fed Cows” and that
                                    4 he suffered some unspecified economic damage as a result of his allegation that the
                                    5 butter was made from milk which came from cows that may have consumed a small
                                    6 amount of grain. In addition to his own claims, Plaintiff asserts claims on behalf of
                                    7 putative nationwide and California classes of individuals who also bought the butter
                                    8 in reliance on its labeling and advertising.
                                    9          However, the First Amended Complaint (“FAC”) that Plaintiff filed in
                                                             1
                                   10 response to defendants’ Motion to Dismiss fails entirely to cure the initial
                                   11 Complaint’s defects. The FAC contains only a smattering of additional information,
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 none of which fills in the gaping holes in Plaintiff’s vague and speculative
                                   13 allegations. For example, one of the few additions Plaintiff made was to add three
                                   14 specific retail locations at which he allegedly purchased the butter products. Yet
                                   15 Plaintiff still fails to specifically allege the essential facts necessary to support his
                                   16 causes of action, such as which labels or advertisements he relied upon, which butter
                                   17 products he actually purchased, or the amounts he allegedly paid as a price premium
                                   18 for those products. Plaintiff does not even allege that he purchased all of the butter
                                   19 products, or if he only purchased some of them, which ones he purchased. Each of
                                   20 these failures, individually, is fatal to his claims.
                                   21          Moreover, Plaintiff cannot allege, let alone prove, that the labeling and
                                   22 advertising of the butter as “Natural” and made from “Milk From Grass-Fed Cows”
                                   23 was false. He cannot allege, let alone prove, that the butter he purchased contained
                                   24 anything other than the two natural ingredients listed on the panel, “pasteurized
                                   25   1
                                            Defendants Ornua Foods North America, Inc. (“Ornua Foods”) and Ornua
                                   26       Co-operative Limited (“Ornua Co-op”) are collectively referred to here as
                                            “Ornua” or “Defendants.” Ornua Co-Op is an Irish agri-food cooperative that
                                   27       markets and sells dairy products on behalf of its members, Irish dairy processors
                                            and Irish dairy farmers. RJN, Ex. B. Ornua Co-Op is Ireland’s largest exporter
                                   28       of dairy products and owns the Kerrygold butter brand. Id.
                                        USA01\12335624.7\C065376\2394559            1
                                        DEFENDANTS’ MOTION TO DISMISS FAC                              CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.328 Page 10 of 34



                                     1 cream, salt,” or that the cream did not come from milk from Irish cows that in fact
                                     2 grazed on grass.
                                     3          Plaintiff claims that butter from grass-fed cows provides health benefits due
                                     4 to its enriched nutrient content (claims not made on the product packaging). He fails
                                     5 to allege that milk from grass-fed cows that may also have consumed a small
                                     6 amount of grain does not contain those same nutrients, or that the butter he
                                     7 purchased did not contain those nutrients at the desired levels, or that he did not
                                     8 receive those benefits.
                                     9          Finally, Plaintiff cannot demonstrate that other consumers share his
                                   10 unreasonable and implausible interpretation that “Milk From Grass-Fed Cows”
                                   11 means that the cows never consume anything but grass, or that consuming a little
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 grain makes milk from the cows anything other than “Natural.” Plaintiff speculates
                                   13 that some of the grain might be bioengineered. However, as a matter of law under
                                   14 the legal definitions adopted by Congress as part of the National Bioengineered
                                   15 Food Disclosure Standards, and under prior court precedent, even if certain cows
                                   16 may have consumed such grain, milk from the cows is not bioengineered.
                                   17 Moreover, Plaintiff cannot identify which specific grains were bioengineered, or
                                   18 which cows consumed them, let alone connect milk from those particular cows to
                                   19 the specific butter products Plaintiff allegedly purchased.
                                   20            All of these issues go to the implausibility and insufficiency of Plaintiff’s
                                   21 allegations. The FAC should be dismissed in its entirety. And since Plaintiff’s
                                   22 meager amendments demonstrate that further opportunity to amend would be futile,
                                   23 the dismissal should be with prejudice.
                                   24 II.       THE COMPLAINT’S ALLEGATIONS
                                   25           A.      The Challenged Claims, and Factual Background
                                   26           Plaintiff’s entire complaint is based on his allegation that labeling of certain
                                   27
                                   28
                                         USA01\12335624.7\C065376\2394559            2
                                         DEFENDANTS’ MOTION TO DISMISS FAC                              CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.329 Page 11 of 34



                                                                2
                                     1 Kerrygold butter products is false, misleading and deceptive. Specifically, Plaintiff
                                     2 alleges that Ornua’s representations that the Butter Products are derived from “Milk
                                                             3
                                     3 From Grass-fed Cows,”® “Made with milk from grass-fed cows not treated with
                                     4 rBST or other growth hormones,” “All Natural,” and “100% Pure and Natural” are
                                                           4
                                     5 false and deceptive. FAC ¶ 28. Importantly, Plaintiff does not identify which of
                                                                                5
                                     6 the Butter Products contain which claims, which of the claims he relied upon, or
                                     7 which Butter Products he actually purchased. Although the FAC challenges six
                                     8 products and their respective labels, Plaintiff only provides specific allegations and
                                                                                           6
                                     9 images of one of those products (Pure Irish Butter). FAC ¶ 32
                                   10          Plaintiff does not challenge any particular ingredient of the Butter Products as
                                   11 unnatural. In fact, the ingredients panels disclose the primary ingredients of the
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                                                                        7
                                   12 Butter Products as “pasteurized cream” and “salt.” RJN, Ex. A. Instead, Plaintiff
                                   13 alleges that “[d]uring certain times of the year, Kerrygold feeds its cows genetically
                                   14 modified and other grains – not grass – such that the resulting products are not
                                   15 strictly ‘grass-fed.’” FAC ¶ 29. Plaintiff further alleges that “[t]he existence of
                                   16 genetically modified and other grains in the diets of Kerrygold cows undermines the
                                   17
                                   18   2
                                            These Kerrygold butter products include Salted Butter, Unsalted Butter,
                                   19       Naturally Softer Pure Irish Butter, Garlic & Herb Butter, Reduced Fat Irish
                                            Butter, and Irish Butter With Canola Oil (the “Butter Products”). FAC ¶ 8.
                                   20   3
                                            “Milk From Grass-fed Cows” is a registered trademark of Ornua Co-Op. RJN,
                                   21       Ex. F.
                                        4
                                            The first two claims are referred to throughout this Motion as the “Grass-Fed
                                   22       Claims” and the last to claims are referred to as the “Natural Claims.”
                                        5
                                   23       Ornua has not used the phrase “100% Pure and Natural” on the Butter Products.
                                            Some of the Butter Products use the term “Pure” on the packaging, and “Natural”
                                   24       appears on the website descriptions of some of the Butter Products.
                                        6
                                   25       For the Court’s convenience, Ornua has provided copies of current website
                                            images of the packaging and labeling of the Butter Products. Request for
                                   26       Judicial Notice (“RJN”) Ex. A.
                                        7
                                   27       The only additional ingredients are that the Irish Butter With Canola Oil includes
                                            canola oil, and the Garlic & Herb Butter includes the following herbs: chives,
                                   28       parsley, garlic, dill, pepper, and paprika. RJN, Ex. A.
                                        USA01\12335624.7\C065376\2394559           3
                                        DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.330 Page 12 of 34



                                     1 health benefits of grass-fed butter and has not been disclosed to Plaintiff and the
                                     2 Proposed Class, …” FAC ¶ 34.
                                     3          The Butter Products are manufactured entirely in Ireland. RJN, Ex. B.8 All
                                     4 of the milk used in production of the Butter Products also comes from Ireland, Id.,
                                     5 and the milk generally comes from cows in the Republic of Ireland that spend an
                                     6 average of 305 days a year grazing on fresh grass, RJN, Ex. C, and grass typically
                                     7 accounts for 90 to 95 percent of their diet. RJN, Ex. D. In addition, Irish law
                                     8 prohibits the use of growth hormones such as rBST on dairy cows. RJN, Ex. E.
                                     9          B.      Alleged Changes to the Kerrygold Websites
                                   10           Plaintiff’s amended complaint adds an allegation that as of January 8, 2015,
                                   11 Kerrygold’s U.S. website disclosed that “[t]he vast majority of [a Kerrygold] cow’s
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 diet, almost 90%, is from rich, natural grass” and that “about 10% of the cow’s diet
                                   13 is made up of grain and supplements,” of which about 25% may be from GM
                                   14 sources,” for a total of “approximately 3% of a cow’s typical annual diet” from GM
                                   15 sources. FAC ¶ 26, FN 1. Plaintiff contrasts this with Kerrygold’s U.K. website
                                   16 from three years later, as of January 6, 2018, which he alleges stated that “[a]lmost
                                   17 85 per cent of [a Kerrygold] cow’s diet is from rich, natural grass …” FAC ¶ 26.
                                   18           Plaintiff relies upon this 5 percent difference over the course of three years,
                                   19 and the fact that Kerrygold’s U.S. website no longer includes this information, to
                                   20 argue that “grass-fed” is somehow false and misleading. Id. Importantly, Plaintiff
                                   21 does not allege that he or any other class member read or relied upon these website
                                   22 representations. See generally FAC. If he did, then he certainly knew that the cows
                                   23 supplying milk for the Butter Products were not exclusively grass-fed. And a 5
                                   24 percent variance over the course of three years is not likely material, could merely
                                   25
                                         8
                                   26        Ornua requests that the Court take judicial notice of the facts contained in its
                                             Request for Judicial Notice. If, however, in the Court’s discretion, consideration
                                   27        of any such facts will require conversion of the instant Motion to a motion for
                                             summary judgment under Fed. Rul. Civ. Proc. Rule 56, then Ornua withdraws
                                   28        the Request for Judicial Notice and asks that the Court not convert the Motion.
                                         USA01\12335624.7\C065376\2394559            4
                                         DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.331 Page 13 of 34



                                     1 reflect updated statistical information, and certainly does not demonstrate that
                                     2 “grass-fed” is false or misleading. Regardless of whether 85 percent or 90 percent
                                     3 of the cows’ diet is from grass, the cows are still grass-fed.
                                     4          C.      Plaintiff's Alleged Health Benefits From Grass-Fed Butter
                                     5          The FAC contains a long recitation of the health benefits of butter from grass-
                                     6 fed cows, for example, inclusion of “400 fatty acids and a healthy quantity of fat-
                                     7 soluble vitamins.” FAC ¶ 18. Nowhere does Plaintiff allege that Ornua made any
                                     8 representations regarding the alleged health benefits of the Butter Products, either on
                                     9 the product labels or on its website. Plaintiff also fails to allege that the Butter
                                   10 Products do not contain the enriched nutrient levels or provide the health benefits
                                   11 that he allegedly assumed.
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12           D.      Advertising of the Butter Products
                                   13           Plaintiff alleges that the challenged claims “are printed on labels affixed to
                                   14 the Kerrygold Products, on advertising materials, and on Kerrygold’s public
                                   15 website.” FAC ¶ 27. Again, he fails to allege which claims he relied upon, stating
                                   16 only that “Plaintiff saw and read the Grass-Fed Claims on product packaging and
                                   17 relied on the representations, statements, and warranties thereon and on the
                                   18 Kerrygold website …” FAC ¶ 5. Plaintiff also alleges that images on Kerrygold’s
                                   19 website of cows in green pastures, with statements such as “The Grass Really is
                                   20 Greener Over Here” and “Our Happy Grass-Fed Cows” are “intended to convey to
                                   21 the Plaintiff and similarly situated consumers the false impression that the
                                   22 Kerrygold Products are derived from cows that are 100% grass fed.” FAC ¶ 33.
                                   23 Plaintiff alleges that he viewed the website “at one time or another.” FAC ¶28.
                                   24           E.      Purchase of the Butter Products and Damages
                                   25           Plaintiff alleges that he purchased the Butter Products during the time period
                                   26 2014 through 2018 from stores located in Los Angeles, Orange and San Diego
                                   27 counties (FAC ¶¶ 4, 31), and that he and other class members “paid a premium for
                                   28 Kerrygold Products in reasonable reliance on the Grass-Fed Claims.” FAC ¶26.
                                         USA01\12335624.7\C065376\2394559           5
                                         DEFENDANTS’ MOTION TO DISMISS FAC                              CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.332 Page 14 of 34



                                     1 Plaintiff still fails to allege the specific price premium that he allegedly paid.
                                     2 Despite Ornua's identification of this deficiency in its initial Motion, Plaintiffs'
                                     3 amended pleading alleges only that “[t]he Kerrygold Products cost more than other
                                     4 similar products that do [sic] have misleading labeling, statements, and
                                     5 representations.” FAC ¶ 33. Moreover, Plaintiff does not even allege that he
                                     6 purchased all of the Butter Products, or if he purchased only some, which ones he
                                     7 purchased, and the price differential as to “other similar products.”
                                     8          F.      The Conclusory Causes of Action Asserted
                                     9          Plaintiff asserts causes of action for violation of (1) the California Consumer
                                   10 Legal Remedies Act, Civ. Code §§ 1750, et seq. (“CLRA”); (2) California’s False
                                   11 Advertising Law, Bus. & Prof. Code §§ 17500, et seq. (“FAL”); (3) breach of
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 express warranty; (4) fraud; (5) negligent misrepresentation; (6) violation of
                                   13 California’s Unfair Competition Law, Bus. & Prof. Code §§ 17200, et seq.
                                   14 (“UCL”); and (7) unjust enrichment. Plaintiff and the putative class seek
                                   15 unspecified damages and other relief. Prayer for Relief.
                                   16 III.      LEGAL STANDARD
                                   17           Rule 12(b)(2) permits a defendant to move to dismiss a complaint for lack of
                                   18 personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Once such a motion is made, the
                                   19 plaintiff bears the burden of establishing that jurisdiction is proper. Boschetto v.
                                   20 Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008). While “uncontroverted allegations
                                   21 in the complaint must be taken as true,” Mavrix Photo, Inc. v. Brand Tech., Inc., 647
                                   22 F.3d 1218, 1223 (9th Cir. 2011), a plaintiff cannot “simply rest on the bare
                                   23 allegations of the complaint,” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
                                   24 797, 800 (9th Cir. 2004).
                                   25           A motion to dismiss may also be brought under Rule 12(b)(6) where the
                                   26 complaint fails to state a claim upon which relief can be granted. Plaintiff must
                                   27 satisfy two separate pleading standards. First, under Rule 8, Plaintiff must set forth
                                   28 the facts that constitute the grounds of his entitlement to relief. Meeting this burden
                                         USA01\12335624.7\C065376\2394559           6
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.333 Page 15 of 34



                                     1 “requires more than labels and conclusions, and a formulaic recitation of the
                                     2 elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.
                                     3 544, 555 (2007). The allegations, taken as true, must be “enough to raise a right to
                                     4 relief above the speculative level.” Id. at 555. “A claim has facial plausibility when
                                     5 the plaintiff pleads factual content that allows the court to draw the reasonable
                                     6 inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
                                     7 556 U.S. 662, 678 (2009). “[C]onclusory allegations of law and unwarranted
                                     8 inferences are insufficient to defeat a motion to dismiss for failure to state a claim.”
                                     9 Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996).
                                   10          Second, Rule 9(b) applies to claims grounded in fraud, and requires pleading
                                   11 with even more particularity: The complaint must allege, in detail, “the who, what,
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 when, where, and how” of the alleged fraudulent conduct, Cooper v. Pickett, 137
                                   13 F.3d 616, 627 (9th Cir. 1997), and “set forth an explanation as to why the statement
                                   14 or omission complained of was false or misleading.” In re GlenFed, Inc. Sec. Litig.,
                                   15 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc). Rule 9(b) governs claims that allege
                                   16 fraudulent conduct or “sound in fraud” even if fraud is not a required element of the
                                   17 claims. Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009); Vess v.
                                   18 Ciba-Geigy Corp., 317 F.3d 1097, 1102 (9th Cir. 2003). This is true of state law
                                   19 claims, such as those under the UCL, CLRA, and FAL, that are grounded in fraud.
                                   20 Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103, 1106 (9th Cir. 2003)
                                   21 (quotation marks omitted). Rule 9(b) therefore governs all of Plaintiff’s claims here.
                                   22 IV.      THE NATIONWIDE CLASS CLAIMS SHOULD BE DISMISSED
                                   23          UNDER RULE 12(b)(2) FOR LACK OF PERSONAL JURISDICTION.
                                   24          Plaintiff has not alleged, and cannot, the necessary nexus of activity with
                                   25 California for specific personal jurisdiction regarding the Defendants as to the non-
                                   26 California members of the putative nationwide class. Specific jurisdiction is
                                   27 warranted only when a claim “arises out of or relates to the defendant’s contact with
                                   28 the forum.” Daimler AG v. Bauman, 134 S. Ct. 746, 749 (2014). In other words,
                                        USA01\12335624.7\C065376\2394559           7
                                        DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.334 Page 16 of 34



                                     1 there must be “an affiliation between the forum and the underlying controversy,
                                     2 principally, [an] activity or an occurrence that takes place in the forum State and is
                                     3 therefore subject to the State’s regulation.” Goodyear Dunlop Tires Operations,
                                     4 S.A. v. Brown, 564 U.S. 915, 919 (2011). “When no such connection exists, specific
                                     5 jurisdiction is lacking regardless of the extent of a defendant’s unconnected
                                     6 activities in the State.” Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct.
                                                         9
                                     7 1773, 1776 (2017).
                                     8           In Bristol-Myers Squibb, a group of plaintiffs – 86 California residents and
                                     9 592 non-California residents – brought suit in California against Bristol-Myers
                                   10 Squibb (“BMS”), which is incorporated in Delaware and headquartered in New
                                   11 York. Id. at 1778. The plaintiffs alleged injuries caused by a defective
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 pharmaceutical drug manufactured by BMS, but the non-California plaintiffs did not
                                   13 allege that they obtained or were injured by the drug in California. Id. Moreover,
                                   14 while BMS runs five research and laboratory facilities, employs over 400 workers,
                                   15 and sells the challenged drug in California, BMS did not develop, create a marketing
                                   16 strategy for, manufacture, label, or package the challenged drug in California. Id.
                                   17 The Supreme Court held that the evidence of BMS’s activity in California was
                                   18 insufficient to confer general jurisdiction, and went on to hold that specific
                                   19 jurisdiction over the non-resident plaintiffs’ claim was lacking because “[t]he mere
                                   20 fact that other plaintiffs were prescribed, obtained, and ingested [the challenged
                                   21 drug] in California—and allegedly sustained the same injuries as did the
                                   22 nonresidents—does not allow the State to assert specific jurisdiction over the
                                   23 nonresidents’ claims.” Id. at 1781.
                                   24            Here, Plaintiff’s claims are even more tenuously connected to any activities of
                                   25 Ornua Foods or Ornua Co-Op in California than the claims at issue in Bristol-Myers
                                   26
                                         9
                                   27        To the extent necessary or beneficial to the Court, Defendants incorporate by
                                              reference additional citations and arguments regarding jurisdiction from the
                                   28         initial Motion to Dismiss, Docket No. 9, pp. 6-8.
                                         USA01\12335624.7\C065376\2394559            8
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.335 Page 17 of 34



                                     1 Squibb. Plaintiff does not even attempt to make a case for general jurisdiction: the
                                     2 only jurisdictional allegation specific to Ornua Foods is that it is a New York
                                     3 corporation with its headquarters in Evanston, Illinois. FAC ¶6. Plaintiff concedes
                                     4 that Ornua Co-Op is an Irish company with his headquarters in Dublin, Ireland.
                                     5 FAC ¶7. Otherwise, Plaintiff simply alleges in vague and conclusory terms that
                                     6 “Defendant conduct [sic] business in California” and “marketed, promoted,
                                     7 distributed, and sold the Kerrygold Products in California.” FAC ¶16.
                                     8          Such allegations are insufficient to support specific jurisdiction under Bristol-
                                     9 Myers Squibb as to the nationwide class claims. The complaint does not allege, and
                                   10 there is no basis to presume, that non-California class members received advertising
                                   11 or marketing materials created in or utilized in California. Nor that non-California
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 class members purchased or used the Butter Products in California. In short, the
                                   13 complaint lacks any allegations that suggest that the claims of the non-California
                                   14 class members “arise[] out of or relate[] to [Defendants’] contacts with” the forum
                                   15 state of California. Daimler, 134 S. Ct. at 749. Plaintiff’s amended complaint fails
                                   16 to cure this defect or to allege any additional facts that would support exercise of
                                   17 specific jurisdiction as to the nationwide class claims. Accordingly, all of the claims
                                   18 by the nationwide class asserted against Defendants should be dismissed.
                                   19 V.        THE COMPLAINT SHOULD BE DISMISSED UNDER RULE 12(b)(6).
                                   20           A.      Plaintiff Cannot Plausibly Allege A False Or Misleading Statement.
                                   21           Each of Plaintiff's causes of action requires him to allege a false or misleading
                                   22 statement that is likely to deceive a reasonable consumer. California’s CLRA
                                   23 prohibits “unfair methods of competition and unfair or deceptive acts or practices.”
                                   24 Civ. Code § 1770. California’s FAL prohibits any “unfair, deceptive, untrue or
                                   25 misleading advertising.” Bus. & Prof. Code § 17500. California’s UCL prohibits
                                   26 “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive,
                                   27 untrue or misleading advertising.” Bus. & Prof. Code § 17200. Under these
                                   28 statutes, conduct is deceptive or misleading if it is likely to deceive an ordinary
                                         USA01\12335624.7\C065376\2394559           9
                                         DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.336 Page 18 of 34



                                     1 consumer. Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008).
                                     2 Plaintiff cannot allege a false or misleading statement in violation of these statutes.
                                     3                  1.     The Grass-Fed Claims Are Not False or Misleading.
                                     4          The Grass-Fed Claims are not false, misleading or deceptive. The Butter
                                     5 Products are all manufactured in Ireland, RJN Ex. B, which also supplies all of the
                                     6 milk for the Products. Id. Cows in Ireland spend an average of 305 days a year
                                     7 grazing on fresh grass and get at least 90 to 95 percent of their nutrients from fresh
                                     8 grass. RJN Exs. C, D. Irish law prohibits use of rBST or other growth hormones on
                                     9 dairy cows. RJN Ex. E. Therefore, there can be no real dispute that the cows
                                   10 supplying milk for the Products are “grass fed” and “not treated with rBST or other
                                   11 growth hormones.”
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12                   2.     The Natural Claims Are Not False or Misleading.
                                   13           Likewise, there is also nothing false, misleading or deceptive about the
                                   14 Natural Claims, as demonstrated by the ingredients panels for the Butter Products.
                                   15 “In cases where a product’s front label is accurate and consistent with the statement
                                   16 of ingredients, courts routinely hold that no reasonable consumer could be misled by
                                   17 the label, because a review of the statement of ingredients makes the composition of
                                   18 the food or drink clear.” Viggiano v. Hansen Natural Corp., 944 F. Supp. 2d 877,
                                   19 892 n.38 (C.D. Cal. May 13, 2013); Kane v. Chobani, Inc., 2013 WL 5289253, at
                                   20 *10 (N.D. Cal. Sept. 19, 2013) (“[b]ecause the labels clearly disclose the presence of
                                   21 the [allegedly unnatural ingredients] it is not plausible that Plaintiffs believed ... that
                                   22 the [product] did not contain” them); Pelayo v. Nestle USA, Inc., 989 F. Supp. 2d
                                                 th
                                   23 973, 978 (9 Cir. 2013) (“any ambiguity regarding the definition of ‘All Natural’ . . .
                                   24 is clarified by the detailed information contained in the ingredient list.”); Hariston v.
                                   25 S. Beach Beverage, 2012 WL 1893818, at *5 (C.D. Cal. May 18, 2012) (“the
                                   26 ingredient list is consistent with the front label statement”). The ingredients panels
                                   27 for the Butter Products disclose that, for the most part, they include only two
                                   28 ingredients: pasteurized cream and salt. These are not the types of ingredients
                                         USA01\12335624.7\C065376\2394559          10
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.337 Page 19 of 34



                                     1 typically challenged as “unnatural,” and Plaintiff does not do so here.
                                     2          Instead, Plaintiff’s claims all rely on his theory that if the cows consume any
                                     3 amount of grains, which may include GMO grains, their milk is somehow rendered
                                     4 “unnatural.” Plaintiff’s idiosyncratic interpretation that “Milk From Grass-fed
                                     5 Cows” and “Natural” means milk from cows that only consume grass, and never
                                     6 grains, defies common sense. The Ninth Circuit has stated common sense should be
                                     7 applied in resolving false advertising and labeling cases at the pleading stage.
                                     8 Carrea v. Dreyer’s Grand Ice Cream, Inc., 475 F. App’x 113, 115 (9th Cir. 2012)
                                     9 (“[i]t is implausible that a reasonable consumer would interpret ‘Original Sundae
                                   10 Cone,’ ‘Original Vanilla,’ and ‘Classic,’ to imply that [the defendant’s product] is
                                   11 more wholesome or nutritious than competing products”); Stuart v. Cadbury Adams
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 USA, LLC, 458 F. App’x 689, 690-691 (9th Cir. 2011) (affirming district court’s
                                   13 conclusion that plaintiff’s claims “defy common sense”).
                                   14           As demonstrated below, Plaintiff’s interpretation of both the Grass-Fed and
                                   15 Natural claims is inconsistent with federal law and is not based on any legal or
                                   16 objective definition, is implausible and unlikely to be shared by reasonable
                                   17 consumers, and has been rejected by several courts to consider the issue.
                                   18                   3.     Plaintiff’s Interpretation Conflicts With Federal Law.
                                   19           Congress has passed the National Bioengineered Food Disclosure Standards
                                   20 (“NBFDS”), which reject the logic underlying Plaintiff’s claims. The NBFDS does
                                   21 not require the labeling of dairy products as bioengineered where the cows may
                                   22 have consumed bioengineered feed. 7 U.S.C.A. § 1639b (prohibiting “a food
                                   23 derived from an animal to be considered a bioengineered food because the animal
                                   24 consumed feed produced from, containing, or consisting of a bioengineered
                                   25 substance”). Plaintiff’s interpretation of “Grass-Fed” and “Natural” flies in the face
                                   26 of the reasoning and the science underlying the NBDS, would undermine its express
                                   27 exclusion of such dairy products from GMO labeling requirements, and, as
                                   28 discussed below, is therefore preempted.
                                         USA01\12335624.7\C065376\2394559          11
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.338 Page 20 of 34



                                     1                  4.     Plaintiff’s Interpretation Fails Reasonable Consumer Test.
                                     2          Plaintiff’s interpretation also fails the “reasonable consumer” test, which
                                     3 requires a showing that “members of the public are likely to be deceived.” Ebner v.
                                                                        th
                                     4 Fresh, Inc., 838 F.3d 958, 965 (9 Cir. 2016). The reasonable consumer standard
                                     5 requires a probability “that a significant portion of the general consuming public or
                                     6 of targeted consumers, acting reasonably under the circumstances, could be misled.”
                                     7 Lavie v. Procter & Gamble Co., 105 Cal. App. 4th 496, 508 (2003). “‘Likely to
                                     8 deceive’ implies more than a mere possibility that the advertisement might
                                     9 conceivably be misunderstood by some few consumers viewing it in an
                                   10 unreasonable manner.” Stiles v. Trader Joe’s Co., 2017 WL 3084267, at *3 (C.D.
                                   11 Cal. 2017), quoting Lavie v. Procter & Gamble Co., 105 Cal. App. 4th 496, 506
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 (2003). The test “requires a probability that a significant portion of the general
                                   13 consuming public or of targeted consumers, acting reasonably under the
                                   14 circumstances could be misled.” Pelayo, 989 F. Supp. 2d at 977–78.
                                   15           In applying the reasonable consumer test, courts focus on whether there is a
                                   16 “plausible objective definition” of the challenged phrase or term, or that the
                                   17 plaintiff’s subjective definition is “shared by the reasonable consumer.” Id. at 978.
                                   18 In Pelayo, for example, the district court granted the defendant’s motion to dismiss
                                   19 because the plaintiff had not shown “how the term ‘All Natural’ could be deceptive
                                   20 to a consumer acting reasonably under the circumstances.” The court stated that
                                   21 “the reasonable consumer is aware that [defendant’s pasta products] are not
                                   22 springing fully formed from Ravioli trees and Tortellini bushes.” Id. at 978.
                                   23           Accordingly, district courts have routinely granted motions to dismiss in cases
                                   24 where, as here, the plaintiff’s allegations are simply implausible. See, e.g.,
                                   25 Manchouck v. Mondelez Int’l, Inc., 2013 WL 5400285, at *2 (N.D. Cal. 2013)
                                   26 (“Plaintiff has not plausibly alleged why the statement `made with real fruit’ would
                                   27 not include mechanically separated fruit puree.”); McKinnis v. Sunny Delight
                                   28 Beverages Co., 2007 WL 4766525, at *4 (C.D. Cal. Sept. 4, 2007) (“no reasonable
                                         USA01\12335624.7\C065376\2394559          12
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.339 Page 21 of 34



                                     1 consumer ... would conclude Defendant’s products contain significant quantities of
                                     2 fruit or fruit juice”); Werbel v. Pepsico, Inc., 2010 WL 2673860 (N.D. Cal. 2010)
                                     3 (no reasonable consumer would be led to believe that “Cap’n Crunch’s Crunch
                                     4 Berries” cereal contained real fruit berries); Videtto v. Kellogg USA, 2009 WL
                                     5 1439086, at *3 (E.D. Cal. May 21, 2009) (dismissing, without leave to amend,
                                     6 CLRA, FAL and UCL claims because no reasonable consumer would believe that
                                     7 “Froot Loops” cereal contained real fruit); Becerra v. Dr Pepper/Seven Up, Inc.,
                                     8 2018 WL 3995832, at *7 (C.D. Cal. Aug. 21, 2018) (granting motion to dismiss
                                     9 without leave to amend where plaintiff failed to plausibly demonstrate reasonable
                                   10 consumers were misled into believing “diet” soda would promote weight loss);
                                   11 Pappas v. Chipotle Mexican Grill, Inc., No. 16CV612-MMA (JLB), Order Granting
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 in Part and Denying in Part Defendant's Motion to Dismiss [Dkt. 15], at 13 (S.D.
                                   13 Cal. Aug. 31, 2016) (“Plaintiff's subjective definition of ‘non-GMO’ is implausible
                                   14 and Plaintiff has failed to demonstrate a likelihood that a significant portion of the
                                   15 general consuming public or of targeted customers, acting reasonably in the
                                   16 circumstances would be misled”). Here, similarly, there is no objective definition of
                                   17 the phrases “Milk From Grass-fed Cows” or “Natural.” Plaintiff’s idiosyncratic
                                   18 interpretation is just as implausible as all those that resulted in dismissal above.
                                   19          Notably, in Rooney v. Cumberland Packing Corp., 2012 WL 1512106 (S.D.
                                   20 Cal. 2012), this Court applied the reasonable consumer test to grant the defendant’s
                                   21 motion to dismiss where it concluded that “a reasonable consumer could not be led
                                   22 to believe that Sugar in the Raw contains unprocessed and unrefined sugar.” Id. at
                                   23 *4. In doing so, the Court noted that the plaintiff's inference that raw sugar is
                                   24 unprocessed and unrefined was not supported by the packaging of Sugar in the Raw,
                                   25 the marketing of the product, or industry standards. Id. The packaging of Sugar in
                                   26 the Raw did not state that the product was “raw”; aside from the brand name, the
                                   27 word “raw” did not appear on the packaging. Id. Rather, the product was
                                   28 repeatedly described as turbinado sugar. Id. Additionally, the Court noted that the
                                        USA01\12335624.7\C065376\2394559          13
                                        DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.340 Page 22 of 34



                                     1 defendant’s trademark on Sugar in the Raw had existed without contest for forty
                                     2 years, and that as a prerequisite to acquiring a trademark registration in the United
                                     3 States, a mark must not be deceptively misdescriptive of the product. 15 U.S.C. §
                                     4 1052(e)(1). Therefore, the Court concluded that “[t]o the extent that Plaintiff asserts
                                     5 that she was under the belief that the product contained raw sugar, she was not
                                     6 deceived. Given the clear labeling of Defendants' product as turbinado sugar … ,
                                     7 Plaintiff's allegations are without merit.” Id. “A significant portion of the general
                                     8 consuming public, acting reasonably in the circumstances, would not be misled by
                                                                                           th
                                     9 Sugar in the Raw.” Id. citing Lavie, 105 Cal. App. 4 at 508.
                                   10           Here, just as in Rooney, Plaintiff’s interpretations of the Grass-Fed and
                                   11 Natural claims fail the reasonable consumer test. The cows that supply cream for
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 the Butter Products do consume fresh grass. Nothing about the way the Butter
                                   13 Products are packaged or marketed would lead a reasonable consumer to believe
                                   14 that the cows are exclusively grass-fed. This representation does not appear
                                   15 anywhere on the packaging of the Butter Products, on the Kerrygold website, or in
                                   16 Defendants’ marketing materials. Just as in Rooney, Ornua has a trademark on the
                                   17 phrase “Milk From Grass-Fed Cows” that was determined by the U.S. Patent and
                                   18 Trademark Office to not be deceptively misdescriptive of the Butter Products. RJN
                                   19 Ex. F. Just as in Rooney, reasonable consumers are unlikely to share the Plaintiff’s
                                   20 interpretation that “Grass-fed” and “Natural” mean the products “are produced from
                                                                                             10
                                   21 cows that have not been fed anything other than grass.” FAC ¶ 53. Plaintiff’s
                                   22 amended complaint does not cure this defect by alleging any additional facts
                                   23 indicating that reasonable consumers would share this implausible interpretation.
                                   24                  5.     Plaintiff’s Implausible Interpretations and Theories Have
                                   25                         Been Rejected by Several Courts to Consider Them.
                                   26   10
                                             Moreover, even if the claim survives, which it should not, the investigation and
                                   27        determination of "reasonable consumer" standard for the putative class will
                                             devolve into individualized inquiries which will predominate and swamp any
                                   28        purported common issues.
                                        USA01\12335624.7\C065376\2394559           14
                                        DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.341 Page 23 of 34



                                     1           For all of the reasons above, the theories on which Plaintiff’s causes of action
                                     2 are based have been soundly rejected by several courts to consider them. Podpeskar
                                     3 v. Dannon Company, Inc., 2017 WL 6001845 (S.D.N.Y. Dec. 3, 2017) is directly on
                                     4 point. In that case, the plaintiff alleged violation of various Minnesota and other
                                     5 state-law claims based on labeling of yogurt products as “Natural.” Id. at *1. The
                                     6 plaintiff alleged that reasonable consumers would not deem the products to be
                                     7 “Natural” if they knew that the products contained milk derived either from cows
                                     8 that are fed crops made from GMOs, or cows raised using hormones and certain
                                     9 milk production methods. Id. Notably, just as here, Dannon did not specifically
                                   10 represent that its products were GMO free. Id. at *5.
                                   11            Like Plaintiff here, “[t]he nub of Podpeskar’s claims was simply that yogurt is
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 made from milk, and that – today – most milk is made from cows that consume feed
                                   13 of a particular type, and who are subjected to certain animal husbandry practices.”
                                                                                                                 11
                                   14 Id. at *4. Podpeskar alleged very little about Dannon’s specific practices. Instead,
                                   15 her argument was predicated on “her own speculation that if the cows that produced
                                   16 the milk that Dannon used to make its yogurt ate food with GMOs or were fed
                                   17 antibiotics, that their milk is necessarily not natural, nor is the yogurt that is made
                                   18 from it.” Id. The court held that “[t]here is no legal support for the idea that a cow
                                   19 that eats GMO feed or is subjected to hormones or various animal husbandry
                                   20 practices produced ‘unnatural’ products.” Id. at *5. The court concluded that
                                   21 plaintiff’s arguments were “too speculative to state a plausible claim.”
                                   22            The Northern District of California reached the same conclusion in an earlier
                                   23 case, Gallagher v. Chipotle Mexican Grill, Inc., 2016 WL 454083 (N.D. Cal. Feb. 5,
                                   24 2016). There, the plaintiff argued that “Defendant serves meat products that come
                                   25 from animals which feed on GMOs, including corn and soy” and argued that “the
                                   26    11
                                              In support of her claims, Podpeskar relied on articles alleging facts and statistics
                                   27         about the use of GMOs and animal husbandry practices generally. Here,
                                              Plaintiff’s interpretation of the Grass-Fed and Natural claims is completely bereft
                                   28         of any factual support.
                                         USA01\12335624.7\C065376\2394559            15
                                         DEFENDANTS’ MOTION TO DISMISS FAC                              CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.342 Page 24 of 34



                                     1 reasonable consumer would interpret ‘non-GMO’ to mean meat and dairy
                                     2 ingredients produced from animals that never consumed any genetically modified
                                     3 substances.” Id. at *4. The district court rejected this argument. Id.
                                     4           The court relied on the fact that the plaintiff could not allege that, although
                                     5 derived from cows that may have consumed genetically modified grains, that the
                                     6 meat and dairy products themselves “have ‘been altered using … genetic
                                     7 engineering techniques.’” Id. The court noted that “there is no allegation that the
                                     8 animals from which [Chipotle’s] meat and dairy ingredients were produced were
                                     9 genetically modified.” Id. Rather, the plaintiff alleged that the reasonable consumer
                                   10 would interpret “non-GMO ingredients” to mean “meat and dairy ingredients
                                   11 produced from animals that never consumed any genetically modified substances.”
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Id. Finding the plaintiff’s interpretation of Chipotle’s advertising to be implausible
                                   13 as a matter of law, the court stated that the case presented “’the rare situation in
                                                                                                     12
                                   14 which granting a motion to dismiss is appropriate.’” Id. at *4.
                                   15            Here, as in Podpeskar and Gallagher, the Plaintiff fails to plausibly and
                                   16 particularly allege that a reasonable consumer would share his conclusory and
                                   17 idiosyncratic interpretation of the Grass-Fed and Natural claims as meaning that the
                                   18 cows never consume anything but grass, and never any grains, no matter how
                                   19 seldom or small an amount. The amended complaint offers no additional evidence
                                   20    12
                                              Although the district court came to a different decision in Schneider v. Chipotle
                                   21         Mexican Grill, Inc., 2018 WL 4700353 (N.D. Cal. Sept. 29, 2018) (denying
                                   22         defendant’s motion for summary judgment, and granting class certification), that
                                              case is distinguishable. In Schneider, the court relied at the summary judgment
                                   23         stage on affirmative Chipotle representations that its products were “non-GMO”
                                              and “GMO free” and on the fact that those representations had been posted in
                                   24         store locations. Id. at *1. Ornua has made no such representations as to the
                                              Butter Products. The court also relied on plaintiffs’ factual evidence, which the
                                   25         court determined supported “the plausibility of their interpretation” of Chipotle’s
                                   26         non-GMO and GMO-free claims, including definitions used by the Non-GMO
                                              Project, as well as market research and consumer surveys. Id. at *6. Here,
                                   27         Plaintiff offers no plausible factual allegations, and no supporting evidence
                                              whatsoever, for his unreasonable and implausible interpretation of the Grass-Fed
                                   28         and Natural claims. Twombly, 550 U.S. at 678; Iqbal, 556 U.S. at 678.
                                         USA01\12335624.7\C065376\2394559            16
                                         DEFENDANTS’ MOTION TO DISMISS FAC                               CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.343 Page 25 of 34



                                     1 that a reasonable consumer would share this interpretation. See generally FAC.
                                     2          Even if consuming some GMO grain could somehow render milk from those
                                     3 cows as “unnatural” (it does not), Plaintiff cannot trace that GMO grain to any
                                     4 particular cows, or trace milk from those cows to the Butter Products, let alone to
                                     5 any particular products purchased by Plaintiff. The Gallagher district court held
                                     6 this was fatal to the plaintiff’s claims: “Plaintiff has not adequately alleged any
                                     7 resulting economic injury [because] it is not clear that Plaintiff purchased any
                                     8 products that, by her definition, are made with ingredients containing GMOs.” Id. at
                                     9 *2. Similarly, in In re: Kind LLC “Healthy and All Natural” Litigation, 209
                                   10 F.Supp.3d 689 (2016), the district court granted the defendant’s motion to dismiss
                                   11 because “while Plaintiffs allege that ‘testing has detected the presence of GMOs in
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 at least some [KIND] products,’ their failure to specify which products included
                                   13 GMOs and whether they actually purchased those products renders their allegations
                                   14 insufficient.” Id.at 697-698. Here, Plaintiff has not even confirmed the presence of
                                   15 GMOs in any of the Butter Products, let alone any products that he purchased.
                                   16           For all of the reasons above, Plaintiff’s causes of action should be dismissed.
                                   17 And since Plaintiff’s meager amendments demonstrate that he cannot cure his
                                   18 pleading’s deficiencies by further amendment, dismissal should be with prejudice.
                                   19           B.      Plaintiff Cannot Satisfy Standing Requirements by Alleging
                                   20                   Reliance, Causation and Damages With Rule 9(b) Specificity.
                                   21           Plaintiff cannot meet the standing requirements to state a cause of action for
                                   22 fraud, negligent misrepresentation, or violation of the UCL, FAL, and CLRA.
                                   23 Plaintiff has not “suffered injury in fact” and has not “lost money or property as a
                                   24 result of” alleged unfair competition or false advertising. Cal. Bus. & Prof. Code §§
                                   25 17204 (UCL), 17535 (FAL). The CLRA similarly requires a consumer to have
                                   26 “suffer[ed] … damages as a result of” a violation of the statute. Cal. Civ. Code §
                                   27 1780. Plaintiff bought and received natural butter from cows that grazed grass.
                                   28           In addition, all of Plaintiff’s causes of action require him to demonstrate that

                                         USA01\12335624.7\C065376\2394559           17
                                         DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.344 Page 26 of 34



                                     1 he actually relied on the alleged misrepresentations. In re Tobacco II Cases, 46
                                     2 Cal.4th 298, 306 (2009); Cattie v. Wal-Mart Stores, Inc., 504 F.Supp.2d 939, 946-47
                                     3 (S.D. Cal. 2007) (actual reliance required for standing to sue for fraud, negligent
                                     4 misrepresentation and under the CLRA, FAL, and UCL); Dvora v. General Mills,
                                     5 Inc., 2011 WL 1897349, at *9 (C.D. Cal. 2011) (actual reliance required for express
                                     6 warranty claim). If the alleged misrepresentation is not “material,” then the
                                     7 consumer got the “benefit of the bargain,” and lacks standing. Kwikset Corp. v.
                                     8 Superior Court, 51 Cal. 4th 310, 332-33 (2011).
                                     9          All of Plaintiff’s causes of action sound in fraud, under Federal Rule of Civil
                                   10 Procedure 9(b). Plaintiff therefore must plead reliance, causation and damages with
                                   11 sufficient specificity. Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir.
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 2009) (holding that Rule 9(b) applies to UCL, FAL, and CLRA claims arising from
                                   13 a “unified course of fraudulent conduct”); Letizia v. Facebook Inc., 267 F. Supp. 3d
                                   14 1235, 1244 (N.D. Cal. 2017) (noting that allegations of actual reliance are subject to
                                   15 “Rule 9(b)’s heightened pleading requirements”).
                                   16           And since Plaintiff’s case is predicated on a “price premium” theory, he must
                                   17 allege with particularity the actual price differential paid due to the alleged
                                   18 misrepresentation. Bailey v. Kind, LLC, 2016 WL 3456981, at *6 (C.D. Cal. 2016);
                                   19 In re Vioxx Class Cases, 180. His inability to do so, and inability to allege that he
                                   20 received no value from the Butter Products, is fatal to his claims. Reilly v. Chipotle
                                   21 Mexican Grill, Inc., 711 Fed.Appx. 525, 526 (2017). In Reilly, for example, the
                                   22 Eleventh Circuit affirmed summary judgment for Chipotle on grounds the plaintiff
                                   23 “suffered no actual loss” as a result of Chipotle’s non-GMO claims because the
                                   24 plaintiff could not demonstrate that she paid a specific price premium, and testified
                                   25 that the food she had consumed was not worthless. See also Chowning v. Kohl’s
                                                                                        th
                                   26 Department Stores, Inc., 733 Fed.Appx. 404, 406 (9 Cir. July 31, 2018) (affirming
                                   27 summary judgment for Kohl’s because the class plaintiff could not prove the “value
                                   28 received” in a comparative advertising case, rendering calculation of restitution
                                         USA01\12335624.7\C065376\2394559          18
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.345 Page 27 of 34



                                     1 damages “impossible” This case should similarly result in dismissal. Plaintiff has
                                     2 not, and cannot, allege the price premium he actually paid, or that he received no
                                     3 value from the Butter Products.
                                     4          Plaintiff’s failure to specify what advertisements he read and relied upon, if
                                     5 other than the butter packaging, is also fatal to his claims. In In re: Kind LLC
                                     6 “Healthy and All Natural” Litigation, 209 F.Supp.3d 689 (2016), the district court
                                     7 granted the defendant’s motion to dismiss because “no plaintiff alleges that they
                                     8 read and relied on the ‘non-GMO’ labeling statement prior to purchasing the
                                     9 products.” Id. at 697-698. In another similar putative false advertising class action,
                                   10 Pappas v. Chipotle Mexican Grill, Inc., No. 16CV612-MMA (JLB), at 13 (S.D. Cal.
                                   11 Aug. 31, 2016), the plaintiff alleged violation of California’s CLRA, FAL and UCL
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 based on an advertising campaign making a number of non-GMO representations,
                                   13 including on television, online, print, billboard and in-store advertisements.
                                   14 However, the district court held that the plaintiff failed to satisfy the specificity
                                   15 requirements of Rule 9(b) as to most of these ads, because she only alleged that she
                                   16 read and relied upon in-store ads. The court stated that “it is particularly important
                                   17 that Plaintiff state which representation(s) she saw and relied on because ‘the
                                   18 primary evidence in a false advertising case is the advertising itself.’” Id. quoting
                                                                     th
                                   19 Brockey v. Moore, 107 Cal.App.4 86, 100 (2003).
                                   20           The court held that “[b]ecause Plaintiff does not adequately plead that she
                                   21 saw or relied on any other representations, Plaintiff does not adequately demonstrate
                                   22 she has standing to challenge other representations. ‘A party does not have standing
                                   23 to challenge statements or advertisements that she never saw.’” Id. quoting Ham v.
                                   24 Hain Celestial Group, Inc., 70 F. Supp. 3d 1188, 1197 (N.D. Cal. 2014). Since the
                                   25 plaintiff failed to allege more specifically in her amended complaint which
                                   26 advertisements she actually read and relied upon, the court granted Chipotle’s
                                   27 motion to dismiss as to all the other advertising claims, with prejudice.
                                   28           The same result should occur here. As noted, the product labels are accurate.

                                         USA01\12335624.7\C065376\2394559          19
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.346 Page 28 of 34



                                     1 Plaintiff offers no other advertisements that are allegedly false. Despite having an
                                     2 opportunity to amend, Plaintiff still fails to allege which claims he allegedly read
                                     3 and relied upon, which Butter Products he actually purchased, the specific price
                                     4 premiums he allegedly paid, or that the Butter Products, or any individual product,
                                     5 do not contain all of the sought-after nutrients, or at the enriched levels, for which
                                     6 Plaintiff and others in the class allegedly paid a premium.
                                     7 VI.      PLAINTIFF’S INDIVIDUAL CAUSES OF ACTION EACH FAIL.
                                     8          A.      Plaintiff’s CLRA and FAL Claims Fail.
                                     9          Plaintiff asserts violation Civil Code Sections 1770(a)(5),(7),(9) and (16) of
                                   10 the CLRA. FAC ¶¶ 53-56. Plaintiff also asserts violation of the FAL.
                                   11           Both the CLRA and the FAL require a false or misleading statement. As with
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 all of Plaintiff’s claims, his CLRA and FAL claims fail because Plaintiff cannot
                                   13 plausibly and particularly allege a false or misleading statement. The Irish cows ate
                                   14 a substantial diet of grass, and the two listed Butter Product ingredients, pasteurized
                                   15 cream and salt, are natural. Plaintiff cannot allege that a reasonable consumer
                                   16 would share his idiosyncratic interpretation of the Grass-Fed and Natural Claims, or
                                   17 allege actual reliance, causation, and damages with the required specificity. As a
                                   18 matter of law, Plaintiff’s conclusory allegations, based on attenuated suppositions
                                   19 and assumptions, all fail to state a valid cause of action.
                                   20           Moreover, Plaintiff cannot base his fraud and negligent misrepresentation,
                                   21 CLRA, FAL, and UCL claims on the website images depicting happy cows in green
                                   22 grass pastures, with statements such as “The Grass Really is Greener Over Here”
                                   23 and “Our Happy Grass-Fed Cows.” FAC ¶ 33. These images and statements
                                   24 constitute non-actionable puffery. “Generalized, vague, and unspecified assertions
                                   25 constitute ‘mere puffery’ upon which a reasonable consumer could not rely, and
                                   26 hence are not actionable” under the UCL, FAL, and CLRA. Anunziato v.
                                   27 eMachines, Inc., 402 F. Supp. 2d 1133, 1139 (C.D. Cal. 2005); Cook, Perkiss &
                                   28 Liehe, Inc. v. N. Cal. Collection Serv., 911 F.2d 242, 245 (9th Cir. 1990). Whether a
                                         USA01\12335624.7\C065376\2394559          20
                                         DEFENDANTS’ MOTION TO DISMISS FAC                            CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.347 Page 29 of 34



                                     1 statement is puffery may be decided as a matter of law on a motion to dismiss. Id. at
                                     2 245. The puffery images and statements on the Kerrygold website do not provide
                                     3 any facts about how much grass the cows actually consume, and would not lead a
                                     4 reasonable consumer to share Plaintiff’s interpretation that “Grass-Fed” and
                                     5 “Natural” mean exclusively grass fed.
                                     6          B.      Plaintiff’s Claims for Breach of Express Warranty Fail.
                                     7          Plaintiff’s claim for breach of express warranty fails for lack of an
                                     8 “affirmation of fact or promise by the seller to the buyer which relates to goods and
                                     9 becomes part of the basis of the bargain creates an express warranty that the goods
                                   10 shall conform to the affirmation or promise.” Cal. Com. Code § 2313(a). To
                                   11 adequately plead a cause of action for breach of express warranty, “’one must allege
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 the exact terms of the warranty, plaintiff’s reasonable reliance thereon, and a breach
                                   13 of that warranty which proximately causes plaintiff injury.”” Bates v. Kashi
                                   14 Company, 2012 WL 12847001 (C.D. Cal. 2012) quoting Williams v. Beechnut
                                   15 Nutrition Corp., 185 Cal. App. 3d 135, 142 (1986). Just as this Court held in
                                   16 granting the defendant’s motion to dismiss plaintiff’s express warranty claim in
                                   17 Bates based on a “natural” product description, no express warranty was provided
                                   18 here. The Butter Product labels do not contain the word “warranty,” and Plaintiff
                                   19 does not and cannot quote the express terms of any warranty.
                                   20           C.      Plaintiff’s Fraud and Negligent Misrepresentation Claims Fail.
                                   21           Plaintiff also cannot satisfy the pleading requirements for fraud or deceit. To
                                   22 do so, Plaintiff must allege “(a) a misrepresentation (false representation,
                                   23 concealment, or nondisclosure); (b) scienter or knowledge of its falsity; (c) intent to
                                   24 induce reliance; (d) justifiable reliance; and (e) resulting damage.” Hinesley v.
                                   25 Oakshade Town Ctr., 135 Cal. App. 4th 289, 294 (2005), quoting Lazar v. Superior
                                   26 Court, 12 Cal. 4th 631, 638 (1996). In order to plead a claim for negligent
                                   27 misrepresentation, Plaintiff must allege that the defendant lacked any reasonable
                                   28 ground for believing the statement to be true. Charnay v. Cobert, 145 Cal. App. 4th
                                         USA01\12335624.7\C065376\2394559           21
                                         DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.348 Page 30 of 34



                                     1 170, 184 (2006). As with all of Plaintiff’s claims, his fraud and negligent
                                     2 misrepresentation claims therefore fail for lack of a false statement or
                                     3 misrepresentation. As demonstrated above, the “Grass-Fed” and “Natural”
                                     4 representations are neither false nor misleading.
                                     5          In addition, under Rule 9(b), “[i]n alleging fraud or mistake, [the Plaintiff]
                                     6 must state with particularity the circumstances constituting fraud or mistake.” Fed.
                                     7 R. Civ. P. 9(b). “Averments of fraud must be accompanied by ‘the who, what,
                                     8 when, where, and how’ of the misconduct charged.” Vess v. Ciba-Geigy Corp.
                                     9 USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v. Pickett, 137 F.3d 616,
                                   10 627 (9th Cir. 1997)). “In other words, the plaintiff must specify the time, place, and
                                   11 content of the alleged fraudulent or mistaken misconduct.” Pappas, Case No. 3:16-
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 cv-00612-MMA-JLB, at 10; Ham, 70 F. Supp. 3d at 1197 (describing the “what” as
                                   13 the labels on the subject product). In addition, “[i]n order to recover on a claim for
                                   14 fraud, the plaintiff must specifically establish the “detriment proximately caused' by
                                   15 the defendant's tortious conduct.” Zito v. Steeplechase Films, Inc., 267 F.Supp.2d
                                   16 1022, 1027 (N.D. Cal. 2003) (citing Cal. Civ. Code § 3333). “Deception without
                                   17 resulting loss is not actionable fraud.” Id. at 1028.
                                   18           In Bates v. Kashi Co., 2012 WL 12847001, at *10 (C.D. Cal. 2012) and in
                                   19 Thurston v. Bear Naked, Inc., 2012 WL 12845621, at *8 (C.D. Cal. 2012), this
                                   20 Court granted defendants’ to dismiss the plaintiffs’ fraud claims based on labeling of
                                   21 the products as “natural” and “100% natural” because the plaintiffs could not meet
                                   22 this heightened pleading standard. The same is true here.
                                   23           Plaintiff cannot plausibly and particularly allege that the “Grass-Fed” or
                                   24 “Natural” representations are false, let alone that Ornua knew the claims were false
                                   25 or lacked any reasonable ground for believing them to be true. Plaintiff cannot
                                   26 plausibly and particularly allege that his interpretation is reasonable or shared by
                                   27 other consumers, that he justifiably relied on the representations, or that he suffered
                                   28 damages as a result. Plaintiff’s amended complaint still fails to specifically allege
                                         USA01\12335624.7\C065376\2394559           22
                                         DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.349 Page 31 of 34



                                     1 which representations he read and relied upon, which Butter Products he actually
                                     2 purchased, the specific price premiums he allegedly paid for those products, or that
                                     3 they did not contain the unadvertised nutrients or provide the unadvertised health
                                     4 benefits that he allegedly sought – in other words, that he suffered any damages.
                                     5           D.     Plaintiff’s UCL Claim Fails.
                                     6           Plaintiff’s UCL claim also fails, due to his inability to plausibly allege that
                                                                                                                   13
                                     7 Ornua engaged in an unlawful, fraudulent or unfair business act or practice. Cal.
                                     8 Bus. Prof. Code §§ 17200, et seq. For all the reasons discussed above, Plaintiff
                                     9 cannot satisfy any of these prongs, and also lacks standing due to the absence of
                                   10 specific economic damages. Cal. Bus. & Prof. Code § 17204; Chamberlan v. Ford
                                   11 Motor Co., 369 F. Supp. 2d 1138, 1149-1150 (N.D. Cal. 2005); Uyeda v. J.A.
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 Cambece Law Office, P.C., 2005 WL 1168421, *5 (N.D. Cal.).
                                   13            E.     Plaintiff’s Unjust Enrichment Claim Fails.
                                   14            Plaintiff’s new cause of action for unjust enrichment similarly fails. Unjust
                                   15 enrichment requires a plausible allegation of defendant’s “receipt of a benefit and
                                   16 unjust retention of the benefit at the expense of another.” Lectrodryer v. SeoulBank,
                                   17 77 Cal. App. 4th 723, 726 (2000). Plaintiff alleges he purchased butter labeled as
                                   18 natural and made from milk from cows that eat grass. That is precisely what
                                   19 Plaintiff got. Plaintiff offers no specific facts regarding any supposed price premium
                                   20 charged by Ornua, and no facts as to what specific advertisement claims he relied on
                                   21 to his detriment. Most importantly, Plaintiff alleges no facts regarding the benefits
                                   22 he did receive and whether, for example, he consumed the butter. Those facts are
                                   23 critical to consideration of any claim for unjust enrichment and determination of
                                   24 what amount Defendants did not rightfully retain. Plaintiff’s unjust enrichment
                                   25
                                         13
                                   26         Section 17200's fraudulent prong, and the statutes on which Plaintiff relies to
                                              assert a claim under section 17200's unlawful prong, require Plaintiff to allege a
                                   27         fraudulent statement or advertising that is likely to deceive a reasonable
                                              consumer. Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995) (applying
                                   28         reasonable consumer test under Section 17200's fraudulent prong).
                                         USA01\12335624.7\C065376\2394559            23
                                         DEFENDANTS’ MOTION TO DISMISS FAC                               CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.350 Page 32 of 34



                                     1 claims, like his other claims, is fatally flawed and should be dismissed.
                                     2 VII. PLAINTIFF’S CLAIMS ARE PREEMPTED BY THE NBDS.
                                     3           To the extent any of Plaintiff's allegations survive, which they should not, the
                                     4 claims are preempted. While Plaintiff stops short of specifically alleging that the
                                     5 Butter Products contain GMOs, he implies they do by alleging that Ornua “feeds its
                                     6 cows genetically modified and other grains” and that “[t]he existence of genetically
                                     7 modified and other grains in the diets of Kerrygold cows undermines the health
                                     8 benefits of grass-fed butter.” FAC ¶ 34. Plaintiff's claims are therefore preempted
                                                                                                             14
                                     9 by the NBFDS, which President Obama signed into law on July 29, 2016.
                                   10            The NBFDS expressly “prohibit[s] a food derived from an animal to be
                                   11 considered a bioengineered food solely because the animal consumed feed produced
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 from, containing, or consisting of a bioengineered substance. 7 U.S.C.
                                   13 1639b(b)(2)(A). The NBFDS preempts Plaintiff’s state-law claims based on the
                                   14 cows’ possible consumption of GMOs. The statute precludes states from
                                   15 establishing “[s]tate food labeling standards” that are “not identical to the mandatory
                                   16 disclosure requirement under that standard.” 7 U.S.C. § 1639b(e). In addition,
                                   17 Section 1639i expressly provides for federal preemption of state GMO labeling
                                   18 regulations. 7 U.S.C. § 1639i(b).
                                   19            Preemption here is not premature just because the implementing regulations
                                   20 have not yet been finalized. Kao v. Abbott Laboratories, Inc., 2017 WL 5257041
                                   21 (N.D. Cal. 2017). “Whether or not the USDA has enacted regulations regarding
                                   22 GMO labeling, the federal preemption provision of Section 1639i explicitly
                                   23 precludes states from imposing their own labeling requirements. Thus, the
                                   24 preemption issue turns not on whether the USDA has promulgated GMO labeling
                                   25 rules, but whether Plaintiffs’ claims fall within the express preemption provision.”
                                   26
                                         14
                                   27         On May 4, 2018, the USDA published proposed regulations for implementing
                                              the NBFDS. The Agricultural Marketing Service (AMS) sent the final rule to the
                                   28         Office of Management and Budget (OMB) for review on August 31, 2018.
                                         USA01\12335624.7\C065376\2394559           24
                                         DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.351 Page 33 of 34



                                     1 Id. In a case of first impression, in Kao, the U.S. District Court for the Northern
                                     2 District of California considered whether the NBFDS preempts state law claims
                                     3 alleging that baby formula was falsely labeled and advertised as “non-GMO,” where
                                     4 small amounts of GMO materials were found. The court stated that “[t]here is no
                                     5 dispute that Section 1639i is ‘a statute that explicitly preempts state law.’” Id. at *6,
                                                                                        th
                                     6 citing Chae v. SLM Corp., 593 F.3d 936, at 941 (9 Cir. 2010). The court noted that
                                     7 the NBFDS precludes states from “directly or indirectly establish[ing] ... any
                                     8 requirement relating to the labeling of whether a food ... is genetically engineered ...
                                     9 or contains an ingredient that was developed or produced using genetic
                                   10 engineering.” 7 U.S.C. § 1639i(b). Thus, the relevant question is whether, in
                                   11 asserting state-law claims, the plaintiff seeks to “directly or indirectly establish …
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12 any requirement relating to the labeling of” food as it relates to GMOs.
                                   13          Although the court in Kao held that the plaintiff’s state-law claims were not
                                   14 preempted, Id. at *8-9, that case is distinguishable. There the plaintiff’s claims were
                                   15 based on labeling of infant formula as “non-GMO” where it had been tested and
                                   16 confirmed to contain GMO materials. Id. at *1. Here, in contrast, Plaintiff alleges
                                   17 that the Butter Products are falsely labeled as containing “Milk From Grass-fed
                                   18 Cows” and “Natural” based on the cows’ possible consumption of GMO feed –
                                   19 despite the fact that the NBFDS expressly states that such milk products are not to
                                   20 be considered bioengineered. This flies in the face of the express language as well
                                   21 as the reasoning of the statute. Therefore, Plaintiff’s claims that labeling and
                                   22 advertising of the Butter Products is false and misleading, due to the cows’ possible
                                   23 consumption of bioengineered grains, are expressly preempted by the NBFDS.
                                   24 VIII. CONCLUSION
                                   25          For the foregoing reasons, Plaintiff respectfully requests that the Court grant
                                   26 Defendant’s motion to dismiss in its entirety. Because Plaintiff cannot cure the
                                   27 inherent defects in his claims, the dismissal should be without leave to amend.
                                   28
                                        USA01\12335624.7\C065376\2394559           25
                                        DEFENDANTS’ MOTION TO DISMISS FAC                             CASE NO. 3:18-CV-01538-H-MDD
                                  Case 3:18-cv-01538-H-MDD Document 21-1 Filed 12/10/18 PageID.352 Page 34 of 34



                                     1 Dated: December 10, 2018              BRYAN CAVE LEIGHTON PAISNER LLP
                                     2
                                     3                                       By:     /s/ Douglas A. Thompson
                                                                             Douglas A. Thompson, Attorneys for
                                     4
                                                                             Defendants Ornua Foods North America,
                                     5                                       Inc. and Ornua Co-operative Limited
                                     6
                                     7
                                     8
                                     9
                                   10
                                   11
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                   12
                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                         USA01\12335624.7\C065376\2394559      26
                                         DEFENDANTS’ MOTION TO DISMISS FAC                     CASE NO. 3:18-CV-01538-H-MDD
